Exhibit 10.j

AGREEMENT

THIS AGREEMENT, by and between A. O. Smith Corporation, a Delaware corporation,
hereinafter referred to as “A. O. Smith” and W. David Romoser, an individual,
hereinafter referred to as “Romoser”.

WHEREAS, Romoser is currently employed by A.O. Smith in the capacity of Senior
Vice President, General Counsel and Secretary of A. O. Smith Corporation; and

WHEREAS, Romoser desires to retire and terminate the employment relationship
with A. O. Smith and A. O. Smith deems it necessary for Romoser to remain
available as needed through December 31, 2008 to assist in business and legal
matters;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
agreed as follows:

 

1. Romoser will resign as the Senior Vice President, General Counsel and
Secretary of A. 0. Smith Corporation effective May 31, 2007, and will retire
from A. O. Smith effective July 15, 2007.

 

2. Romoser and A. O. Smith shall enter into the Consulting Agreement attached as
Exhibit 1 to allow A. O. Smith to have the services of Romoser to assist in
pending business and legal matters through December 31, 2008.

 

3. A. O. Smith agrees to continue group health and dental insurance coverage for
Romoser and his eligible dependents through October 31, 2008, provided Romoser
pays the applicable employee contribution toward the coverage. A. O. Smith’s
medical coverage will become secondary to Medicare on January 1, 2008 with
respect to the coverage for Romoser’s spouse based on her Medicare eligibility.
A. O. Smith will reimburse Romoser for the Part B Medicare premium paid on
behalf of Romoser’s spouse for the period January 1, 2008 through October 31,
2008. Effective August 1, 2008, A. O. Smith’s medical coverage for Romoser will
become secondary to Medicare based on his attainment of age 65 on July 12, 2008.
A. O. Smith will reimburse Romoser for his Part B Medicare premium during the
period August 1, 2008 through October 31, 2008.

 

4. Romoser shall be eligible to receive company matching contributions in the
Profit Sharing Retirement Plan for the portion of 2007 he worked provided he has
an account in the plan on December 31, 2007 with an account balance equal to or
greater than the amount he contributed to the plan in 2007.

 

1



--------------------------------------------------------------------------------

5. Romoser shall be eligible to receive an annual bonus under the A. O. Smith
Combined Executive Incentive Compensation Plan for 2007 computed as if he had
participated in the plan through December 31, 2007.

 

6. Romoser shall be eligible for the use of his current company leased car until
December 31, 2007. At such time, he shall have the option of returning the car
or purchasing the car per the normal lease agreement. During his use of the
company leased car,

A. O. Smith shall maintain all existing collision, comprehensive and liability
insurance on the car, and Romoser shall be responsible for all operating and
maintenance costs.

 

7. The payment by A. O. Smith of fees and dues for club membership Romoser
currently is provided will be continued through December 31, 2007.

 

8. A. O. Smith agrees to continue its practice of reimbursing Romoser for the
income taxes due on the imputed or reportable income related to A. O. Smith’s
payment of club fees and dues, and lease payments on the company car.

 

9. The payment of Romoser’s supplemental monthly pension benefit and the roll
out of his split dollar life insurance policies shall be delayed until February
2008 as required under Section 409A of the Internal Revenue Code. Calculation of
the amounts due shall be based on a retirement date of July 15, 2007, with a
benefit commencement date of August 1, 2007.

 

10. Romoser agrees to release and forever discharge A. O. Smith Corporation and
any of their affiliated companies, their officers, directors and employees of
and from any and all claims, demands, rights, liabilities and causes of action
of whatsoever kind or nature, arising out of or in connection with his
employment. This release specifically encompasses all claims of employment
discrimination based on race, color, religion, sex and national origin under
Title VII of the Civil Rights Act of 1964 or under Section 1981 of the Civil
Rights Act of 1866, all claims of age discrimination under the Age
Discrimination in Employment Act of 1967 (ADEA), all claims under the Employee
Retirement Income Security Act (ERISA), all claims of employment discrimination
under the Americans with Disabilities Act (ADA), any claim for severance pay
under the A. O. Smith Severance Pay Plan, all claims based on any express or
implied employment contract as well as claims under any applicable state or
local law concerning employment. This release shall not apply to: (i) any claims
for benefits under applicable unemployment compensation law; (ii) any claim for
vested benefits under A. O. Smith’s pension and savings plans; (iii) any rights
that Romoser may have to indemnification to the extent provided in A. O. Smith’s
articles of incorporation, bylaws, or indemnification agreements to which
Romoser is a party; (iv) any rights that Romoser may have under any directors or
officers insurance policies; and (v) the rights established under this
Agreement. This release shall also not apply to any right or claims under the
Age Discrimination and Employment Act of 1967 (ADEA) which arise after the date
this Agreement is executed.

 

2



--------------------------------------------------------------------------------

11. Romoser agrees that he will not disclose the terms, amounts and facts of
this Agreement to anyone other than to his financial or tax advisor, attorney or
immediate family members.

 

12. Romoser shall have the right to revoke this Agreement within seven (7) days
after he executes it, by providing written notice of such revocation to A. O.
Smith. This Agreement shall not be effective or enforceable until the seven-day
revocation period has expired.

 

13. Romoser acknowledges that he has been advised by A. O. Smith to seek the
advice of an attorney regarding this Agreement and that he has been given 21
days to decide whether to agree to its terms.

 

14. The illegality or unenforceability of any legal and enforceable provision of
this Agreement shall not affect the validity and enforceability of any legal and
enforceable provision of this Agreement.

 

15. This Agreement shall supersede and replace all prior written and oral
agreements between the parties regarding the subject matter of this Agreement.

 

16. This Agreement will be binding upon any successors and assigns of A. O.
Smith.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
indicated below.

 

    A. O. SMITH CORPORATION Dated : 6/4/07     By:   /s/ Mark A. Petrarca      
Mark A. Petrarca       Senior Vice President       Human Resources & Public
Affairs Dated: June 4, 2007     By:   /s/ W. David Romoser       W. David
Romoser

 

3



--------------------------------------------------------------------------------

Exhibit 1

CONSULTING AGREEMENT

THIS AGREEMENT made and entered into this 4th day of June, 2007, between A. O.
Smith Corporation, a Delaware corporation (“A. O. Smith”) and W. David Romoser
(“Consultant”).

WHEREAS, Consultant will retire from his employment with A. O. Smith as Senior
Vice President and General Counsel on July 15, 2007; and

WHEREAS, A. O. Smith wishes to retain Consultant to provide legal consulting
services following his retirement and Consultant wishes to provide such services
to A. O. Smith;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, A. O.
Smith and Consultant agree as follows:

 

1.

Consulting Services. Consultant shall provide business and legal advice and
perform such other functions as the Chief Executive Officer and General Counsel
of A. O. Smith may from time to time reasonably request, specifically including
advice on the following matters:

 

 

a.

The establishment of a water heater manufacturing operation in India;

 

 

b.

The termination of the Water Heater Industry Joint Research and Development
Consortium;

 

 

c.

The merger of the Gas Appliance Manufacturing Association with the Air
Conditioning and Refrigeration Institute;

 

 

d.

* and

 

 

e.

Other legal activities as determined by the Chief Executive Officer or General
Counsel.

Consultant shall not perform consulting services under this Consulting Agreement
at a level which is 50% or more of the average level of services performed by
Consultant as the General Counsel for A. O. Smith during the 36 month period
prior to his retirement on July 15, 2007.

Consultant shall provide periodic reports on the status of his activities as
requested by A. O. Smith. In performing his services under this Agreement,
Consultant shall exercise the degree of skill and care observed by professional
consultants performing the same or similar services.

 

 

*

Indicates that material has been omitted and confidential treatment has been
requested therefor. All such omitted material has been filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2.

 

1



--------------------------------------------------------------------------------

2. Term. The term of this Agreement shall be August 1, 2007 through December 31,
2008, unless terminated earlier under the provisions of Paragraph 6.

 

3. Compensation. A. O. Smith shall pay consultant at the rate of $23,640.00 per
month commencing on August 1, 2007. Because Consultant is an independent
contractor, there shall be no income tax or FICA withheld from the fees due
under the Agreement.

 

4. Reimbursement of Expenses. During the term of this Agreement and upon
submission of proper documentation, A. O. Smith shall reimburse Consultant for
reasonable out-of-pocket business expenses incurred by Consultant while
performing consulting services pursuant to this Agreement.

 

5. Independent Contractor. In rendering services under this Agreement,
Consultant shall be an independent contractor, not an employee of A. O. Smith.
Consultant shall be free to control the manner in which the services are
performed under this Agreement.

 

6. Termination. A. O. Smith shall have the absolute right to terminate this
Agreement, without notice, effective immediately upon Consultant’s breach of any
material provision of this Agreement.

 

7. Death or Disability. If Consultant should become physically or mentally
disabled, the payments provided under Section 3 shall continue to be made
notwithstanding his inability to perform consulting services due to his
disability. In the event of Consultant’s death during the term of the Agreement,
payments under Section 3 shall be made to his spouse or to his estate, if his
spouse has predeceased him.

 

8. Confidential Information. Consultant agrees that he will not disclose to any
person, firm or corporation any secret, confidential or proprietary information
of A. O. Smith or its affiliates, unless such information is in the public
domain or is required to be disclosed by law. Such secret, confidential and
proprietary information shall include, but not be limited to, such matters as A.
O. Smith’s costs, profits, markets, sales, pricing, product lines, policies,
operational methods, suppliers, customers and strategic plans.

 

9. Successors. Neither this Agreement nor any rights, duties or payments arising
hereunder may be assigned, pledged or transferred by Consultant.

 

10. Controlling Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of Wisconsin.

 

2



--------------------------------------------------------------------------------

11. Severability. Any provision in this Agreement which is prohibited or
unenforceable shall be ineffective without invalidating the remaining provisions
of the Agreement.

 

12. Entire Agreement. This instrument sets forth the entire Agreement and
undertaking between the parties relating to the subject contained in it and
merges all prior understandings, agreements and discussions between them.
Neither party shall be bound by any representation, definition, condition or
provision other than as expressly stated in this Agreement.

IN WITNESS WHEREOF, the parties hereto have signed this Agreement on the date
first above written.

 

CONSULTANT     A. O. SMITH CORPORATION By   /s/ W. David Romoser     By   /s/
Mark A. Petrarca   W. David Romoser     Title   SVP, Human Resource & Public
Affairs

Address:

11019 North Wyngate Trace

Mequon, WI 53092-5869

 

3